Title: From John Quincy Adams to Abigail Smith Adams, 4 November 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My dear Mother.
					Little Boston, Ealing 4 November 1816.
				
				Since I last wrote to you, I have received your kind Letters of 27. August, and of 10. June, which I mention in the order, not of their dates, but of their reception. That of June enclosed a printed Copy of Judge Story’s biographical eulogium of our late excellent friend Dexter, whose loss is a calamity to our Country, and especially to our Native State, which with all her errors and follies I do most faithfully love. Coll. Aspinwall had already received and obligingly sent me Judge Story’s Sketch, which is very good; but which would have been much better, had the judge not been manacled and fettered by his situation. He is thereby precluded from paying the deserved tribute to that which was precisely the brightest part of Dexter’s character—His political firmness, independence, and intrepidity. His contempt of the shackles of Party politics, and the vigour of mind which enabled him to break from them as easily as Sampson in his strength broke from the Cords of the Philistines—Now a Panegyric upon Dexter which slurs over this his first and most glorious characteristic, is like a life of Columbus, which should skip over his Discovery of America—I readily admit the Judge’s apology that these are hot ashes, over which it would have been dangerous for him to tread; but then it must in return be admitted that neither the time, the place nor the Speaker could do Justice to the highest merits of Mr Dexter I am nevertheless very glad that this tribute was paid to him, and trust his memory will in due time be honoured by an estimate in which no sacrifice will be necessary to the Passions and Prejudices of a discordant auditory.Your account of your party with my father, at Mr Otis’s gave me great pleasure. Of the qualities that constitute the charm of social intercourse I have never known any persons possessed in a higher degree than Mr and Mrs. Otis. I ascribe their civilities and polite attentions to you to the best of motives, and they have my sincere and cordial gratitude for them.We are all well enough to be preparing to go to a Ball, in honour of the Duke of Kent’s Birth-day—which obliges me to close for this week, with the assurance that I am ever yours.
				
					A.
				
				
			